          Case 1:18-cv-01360-PGG Document 62 Filed 02/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FELIPE UPON JOCHOLA, OTTONIEL
RAMOS BATEN, MIGUEL FRANCISCO
AJPOP, ROMAN PAJARITO, and
ANDRES SANDOVAL, on behalf of                              ORDER OF DISMISSAL
themselves and all others similarly situated,
                                                               18 Civ. 1360 (PGG)
                       Plaintiffs,

               V.

GREEN SUMMIT GROUP LLC d/b/a
GREEN SUMMIT, BLACK LEXINGTON
GROUP, LLC d/b/a GREET SUMMIT,
CITY BARN GROUP LLC d/b/a CITY
BARN KITCHEN, PETER SHATZBERG,
and TODD MILLMAN,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within forty-five

days of this order, any party may apply by letter within the forty-five-day period for restoration

of the action to the calendar of the undersigned, in which event the action will be restored. The

Clerk of the Court is directed to close the case. Any pending dates and deadlines are adjourned

sine die, and any pending motions are moot.

Dated: New York, New York
       February _!J_, 2019
                                                      SO ORDERED.


                                                           fui-1~ t
                                                      Paul G. Garde~~
                                                      United States District Judge
